255 F.2d 927
CENTRAL MANUFACTURING COMPANY et al.,v.B-M-K CORPORATION, Appellant.
No. 12574.
United States Court of Appeals Third Circuit.
Argued June 12, 1958.
Decided July 3, 1958.

Appeal from the United States District Court for the District of Delaware; Richard S. Rodney, Judge.
Edward B. Beale, Washington, D. C. (Clarence W. Taylor, Wilmington, Del., and Irving M. Tullar, Washington, D. C., on the brief), for appellant.
Thomas Cooch, Wilmington, Del. (Connolly, Cooch & Bove, Wilmington, Del., Robert I. Lipton, Bryant, Lipton, Strayhorn & Bryant, Durham, North C., C. Earl Hovey, Kansas City, Mo., on the brief), for appellees.
Before KALODNER, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
A thorough study of the record in this case indicates that there is substantial evidence to support each of the essential findings of the district court, namely, anticipation, prior public use, and obviousness of the patent in question.


2
Here appellant contends that the district court used the test of "inventive genius" as the standard. A fair reading of his opinion, however, indicates that he understood this to mean an "exercise of inventive faculty." In any event, our examination of the record discloses that the court could have arrived at only one conclusion, i. e., that there was anticipation and obviousness, and that the process has not "produced a new and useful result which called for more than the ingenuity of a mechanic skilled in the art." Fisch v. Gould, 3 Cir., 1957, 246 F.2d 5, 7-8.


3
The judgment of the district court will be affirmed.